Citation Nr: 0518882	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  02-00 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for chronic lymphocytic 
leukemia (CLL) and nonmalignant thyroid nodule disease, 
claimed as secondary to exposure to ionizing radiation. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel






INTRODUCTION

The veteran had active military service from November 1944 to 
June 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which declined to find that new and 
material evidence had been submitted to reopen the veteran's 
claim of service connection for polycythemia and CLL.  The 
veteran perfected a timely substantive appeal as to the RO's 
action.

In a November 2002 decision, the Board determined that new 
and material evidence had been submitted to reopen the claim 
of service connection for CLL and nonmalignant thyroid nodule 
disease, claimed as secondary to exposure to ionizing 
radiation.  At that time, the Board remanded the veteran's 
reopened claim to the RO for further evidentiary development.

We note that, in an August 2004 written statement, the 
veteran appears to have attempted to raise a claim for 
compensation associated with the side effects from taking 
medication prescribed by VA to lower his cholesterol.  That 
matter is referred to the RO for appropriate development and 
consideration.


FINDINGS OF FACT

The competent and objective medical and service department 
evidence of record preponderates against a finding that the 
veteran has chronic lymphocytic leukemia and/or nonmalignant 
thyroid nodule disease due to his period of active service, 
including as a possible result of exposure to ionizing 
radiation in service.



CONCLUSION OF LAW

Neither chronic lymphocytic leukemia nor nonmalignant thyroid 
nodule disease was incurred in or aggravated during active 
military service, nor may either disorder be presumed to have 
been incurred in service, including as a result of exposure 
to ionizing radiation.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5100-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.311 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran essentially contends that he has CLL and 
nonmalignant thyroid nodule disease that are related to his 
exposure to ionizing radiation while he participated in the 
occupation of Hiroshima, Japan, from January 14, 1946, to 
January 16, 1946, and evidently in May 1946, while serving 
aboard the landing ship U.S.S. LSM-333. 

I.  Factual Background

The veteran's service medical records, dated from November 
1944 to June 1946, are not referable to complaints or 
diagnosis of, or treatment for, a thyroid disorder or chronic 
lymphocytic leukemia or other blood disorder.  When he was 
examined for separation in June 1946, no blood or thyroid 
disorder was described.

Post-service, private medical records, dated from 1983 to 
2001, reflect the veteran's treatment for CLL.  In a February 
1983 letter and medical report, R.L.B., M.D., noted that the 
veteran had worked for a telephone company for nearly thirty 
years, and denied any industrial exposure to radiation or 
known carcinogen.  The clinical impression was CLL versus 
polycythemia, primary or secondary.  In a March 1983 letter, 
Dr. R.L.B. reported that the veteran had CLL, with no 
indication for therapy at that time.  The veteran also had 
symptoms suggestive of primary and secondary polycythemia.

According to an April 1990 signed statement, Dr. R.L.B. said 
the veteran's diagnosed disorders were CLL and polycythemia.

In a May 1990 written response to the RO's request for 
information regarding the specifics of his exposure to 
ionizing radiation, the veteran said he was in Hiroshima on 
August 6, 1945, and in Nagasaki on August 9, 1945.  He said 
he served aboard the U.S.S. LSM-333, was in the area for 
approximately one month, and, prior to July 1, 1946, was in 
Nagasaki and went ashore daily.  He denied receiving a film 
badge, and said his leukemia later started in 1952, when he 
had an elevated white count that went into remission until 
1984.

A November 1991 medical record from Dr. R.L.B. includes a 
diagnosis of polycythemia vera and CLL.

In a September 1992 written statement, the veteran said that 
in 1952 his white blood count had increased without medical 
explanation, and that he had experienced variations in his 
blood count since then.  

A September 1993 letter from M.M., M.D., diagnosed 
myeloproliferative disorder, with the possibility of 
polycythemia.

In an August 2000 written statement, the veteran said he was 
in Nagasaki, Japan, in November 1945, after the atomic bomb 
was dropped.  He indicated that he later been diagnosed with 
bone cancer, and that his physician had stated that the 
probability was that his cancer was due to exposure to 
radiation in Japan.

In an October 2000 letter to the veteran, the Defense Threat 
Reduction Agency (DTRA) confirmed his presence with the 
American occupation forces in Hiroshima, Japan, from January 
14 through January 16, 1946, while serving aboard the U.S.S. 
LSM-333.

In an April 2001 written statement, the veteran argued that 
"[a]ccording to H.R. 1286 bone and thyroid cancer are listed 
diseases presumed to be service connection for radiation 
exposed veterans," and stated that he is such a veteran.

In an April 2001 written statement, Dr. R.L.B. said he had 
treated the veteran since 1983, when CLL was diagnosed.  Dr. 
R.L.B. said that the veteran had made him aware of the 
association between "bone cancer" and radiation, and had 
told the physician of his exposure to ionizing radiation at 
Hiroshima.  The veteran had also requested the physician's 
statement documenting the diagnosis of CLL. 

In May 2001, the veteran submitted an electronically 
retrieved page from the March 1999 Congressional Record, 
regarding H.R. 1286, 106th Congress, styled as the "Justice 
for Atomic Veterans Act of 1999."  This information reflects 
that the proposed bill would provide a presumption of service 
connection for certain radiation-related illnesses suffered 
by veterans exposed to ionizing radiation during military 
service, including those who participated in the occupation 
of Hiroshima or Nagasaki between August 1945 and July 1945.  
Also included was information regarding the expanded list of 
diseases presumed to be service-connected for radiation-
exposed veterans.

At that time, the veteran also submitted a DTRA "Fact 
Sheet" regarding Hiroshima and Nagasaki occupation forces.  
It was noted that naval ship crews had a probable radiation 
dose (in rem) of 0.0 and a maximum dose of less than .01 rem.  
Occupation forces in the Nishiyama area had a probable dose 
of less than 0.1 rem and a maximum dose of less than 1 rem.  
Other Hiroshima/Nagasaki occupation forces had a probable 
dose of less than 0.01 rem and a maximum dose of less than 
0.1. rem

In a May 2001 signed statement, M.C.B. II, M.D., said he 
treated the veteran since 1978, and the veteran was diagnosed 
with CLL and polycythemia in 1983.  Dr. M.C.B. said the 
veteran was diagnosed with nonmalignant thyroid nodule 
disease and routinely monitored for these conditions.

In a September 2002 signed statement, a VA staff physician 
said that the veteran was diagnosed with nonmalignant thyroid 
nodule disease and lymphocytic leukemia and that the 
"[s]uspected causation [was] from exposure to radiation 
during his armed service assignment during World War II."
 
In an April 2003 response to the RO's request for the 
veteran's radiation exposure history, the DTRA confirmed the 
veteran's participation in the American occupation of 
Hiroshima, Japan, following World War II.  A radiation dose 
summary was included with the DTRA reply.  It was noted that 
there was no film badge or exposure record located for the 
veteran, but the dose reconstruction was stated as 0.000 
(less than 0.001) rem from both inhalation of suspended 
neutron activated materials and from exposure to external 
residual radiation.

In a July 2003 memorandum, the VA Under Secretary for Health 
stated it is unlikely that the veteran's CLL, polycythemia, 
or nonmalignant thyroid nodular disease can be attributed to 
ionizing radiation in service.  This opinion cited reports 
from the National Research Council (NRC), the Committee on 
Interagency Radiation Research and Policy Coordination 
(CIRRPC) Science Panel Report, and other medical and 
scientific reports regarding the health effects of exposure 
to low levels of ionizing radiation.  It was noted that the 
veteran's exposure did not exceed the applicable screening 
dose of 3.3 rads for leukemia (excluding CLL).  Further, it 
was noted that the etiology of polycythemia vera (PV) was 
unknown, with radiation proposed but not convincingly 
documented as a cause of PV.  According to this medical 
opinion, medical studies have not found an increased risk for 
PV in Japanese atomic bomb survivors.  In addition, the 
opinion indicates that there was less than a 1 percent chance 
that benign thyroid nodular disease could be caused by the 
dose of radiation to which the veteran was exposed.  In light 
of the above, and using the DTRA doses currently available, 
in opinion of the the VA Under Secretary for Health, it is 
unlikely that the veteran's CLL, polycythemia, or non-
malignant thyroid nodular disease can be attributed to 
exposure to ionizing radiation in service.  

In a December 2003 letter to the DTRA, the RO noted a May 8, 
2003, report from the NRC regarding reconstructed radiation 
doses.  The RO requested that the DTRA provide a revised 
radiation dose estimate based on the reconstructed radiation 
doses.

In a May 2004 response to the RO, the DTRA noted that service 
department records confirmed the veteran's participation as a 
member of the American occupation forces in Japan after World 
War II.  It was noted that he served on the U.S.S. LSM-333 
and was present in the VA-defined Hiroshima area several 
times in January 1946.  It was further noted that the veteran 
claimed to have visited Nagasaki on a daily basis between May 
3 and May 9, and between May 20 and 23, 1946, while his ship 
was in Sasebo, Japan.  A scenario of a description of the 
veteran's participation activities based upon the available 
military records and the veteran's recollections and 
statements was prepared, which included "the assumptions 
about his participation activities and environment in which 
he received a radiation dose."  It was noted that the 
veteran reviewed "the scenario description".  (In a May 
2004 signed statement attached to the DTRA letter, the 
veteran said his ship landed in Okinawa in July 1945 and was 
there until August 14, 1945, after which he believed it went 
to Nagasaki.)

Further, the DTRA said that the dose reconstruction applied 
to the veteran's scenario description originated from the 
report, Radiation Dose Reconstruction: U.S. Occupation Forces 
in Hiroshima and Nagasaki, Japan, 1945-1946 (DNA 5512F).  It 
was noted that the "dose reconstruction is the basis for the 
worst case assumptions for [the veteran's] scenario."  The 
NRC's May 2003 report concurred with the DTRA's assessment 
that "even the most exposed of the occupation troops in 
Japan from both internal and external exposure was probably 
well below 1 rem."  The DTRA said that the veteran's 
combined external radiation dose and internal dose to the red 
marrow, thymus and spleen, and thyroid, resulting from the 
inhalation and ingestion of contaminants was follows: 

		-Total dose: 0.02 rem
		-Upper bound total dose: <1 rem

-Internal committed dose (red marrow, 
thymus, spleen, thyroid): 0.01 rem*

-Upper bound committed dose: 0.1 rem
	
*Included in the total dose values  

Further, the DTRA stated that none of the troops 
participating in the occupation of Japan received a dose from 
neutron radiation.

A July 2004 memorandum to the RO from the VA Under Secretary 
for Health reflects the DTRA's recent revised dose estimates, 
and a review of scientific reports and studies.  It was noted 
that the susceptibility of the bone narrow to induction of 
CLL by radiation appears to be very low or absent.  As CLL 
was considered a form of non-Hodgkin's lymphoma in the 
Revised European-American Lymphoma (REAL) Classification 
(Beutler et al., William Hematology, 6th edition, 2001, page 
1208), the Interactive Radioepidemiological Program (IREP) of 
the National Institute for Occupational Safety and Health 
(NIOSH) software for non-Hodgkin's lymphoma was used to 
estimate the likelihood that radiation was responsible for 
the veteran's disease, as recommended by the Veterans 
Advisory Committee on Environmental Hazards.  The computer 
software calculated a 99-percentile value for the probability 
of causation of 1.21 percent.

In addition, it was noted that the CIRRPC report did not 
provide screening doses for polycythemia vera, and the 
"etiology of PV is not known".  Radiation was proposed but 
not convincingly documented, as a cause of PV and an 
increased risk for PV was not found in Japanese atomic bomb 
survivors.  The memorandum further indicates that the CIRRPC 
report did not provide screening doses for goiters, 
nonmalignant thyroid nodules, or thyroid adenomas.  Based on 
studies of children who received radiation therapy and 
considering that children might be twice as sensitive to 
radiation as adults, it was estimated that there was about a 
5 to 6 percent change that benign thyroid nodular disease 
could be caused by the dose of radiation to which the veteran 
was exposed.  Further, the NIOSH IREP did not address non-
malignant thyroid nodular disease so, for comparison 
purposes, NIOSH IREP for thyroid cancer was used to estimate 
the likelihood that exposure to ionizing radiation was 
responsible, and assuming the disorder was diagnosed in 2001.  
The computer software calculated a 99-percentile value for 
the probability of causation of 7.87 percent.  In the VA 
Under Secretary of Health's opinion, "it is unlikely that 
the veteran's chronic lymphocytic leukemia, polycythemia, and 
thyroid nodular disease can be attributed to exposure to 
ionizing radiation in service."


In an August 2004 written statement the veteran said he had 
received a letter from the DTRA dated "April 23-24" 
advising that the Nishiyama Reservoir was the only drinking 
water in Nagasaki and that this answered his question as to 
how he got lymphocytic leukemia and non-malignant thyroid 
nodular disease.  He said that while in Sasebo, Japan, he and 
a buddy went to Nagasaki and swam in a lake below the dam.  
The veteran drank some of the water, but did not know it was 
contaminated with radiation.  When he returned to the ship, 
he went to sickbay because he had a stomachache, but his 
buddy, who drank beer, was not ill.  His captain ordered them 
not to return there.

In November 2004, the veteran submitted information retrieved 
from the Internet regarding the Radiation Exposure 
Compensation Program and Cancer Among Military Personnel 
Present at Nuclear Tests.  It was noted that the Radiation 
Exposure Compensation Act of 1990 authorized the U.S. 
Attorney General to make lump sum compensation payments to 
those who contracted certain illnesses after exposure to 
radiation in underground mines or radiation released during 
above ground nuclear weapons testing.  He also submitted an 
article regarding Cancer Among Military Personnel Present At 
Nuclear Tests noting that military maneuvers involving 
200,000 personnel were conducted as part of nuclear weapons 
testing, and that there is little doubt that high doses of 
radiation can cause cancer.  The amount of exposure and type 
of cancers was unclear.  The article indicates that the 
Radiation-Exposed Veterans Act was passed in 1988, and stated 
a veteran would need to show that he or she participated in a 
specified nuclear testing activity and now had a cancer that 
was caused by radiation.  Claimants were advised to file 
claims directly with VA. 

II.  Legal Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-1 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

Throughout the course of his appeal, including in a November 
2002 letter from the RO, the appellant has been informed of 
VA's duty to assist him in the development of his appeal.  In 
addition, the appellant was advised, by virtue of a detailed 
November 2001 statement of the case (SOC), and September 2003 
and October and December 2004 supplemental statements of the 
case (SSOCs) issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate his claim.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claim, and that the SOC and SSOCs issued by the RO clarified 
what evidence would be required to establish entitlement to 
service connection.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Additionally, in December 2002 and January 2005-signed 
statements, the veteran said that he had no additional 
evidence to submit in support of his claim.  Further, the 
claims file reflects that the September 2003 SSOC contained 
the new duty-to-assist regulation codified at 38 C.F.R. 
§ 3.159 (2004).  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).


It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303, a 
veteran is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  "A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Even if there 
is no actual record to support it, the incurrence of certain 
cancers in service will be presumed if the disease was 
manifest to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309.  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.

"A veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  It is clear that "[t]he 
regulations regarding service connection do not require that 
a veteran must establish service connection through medical 
records alone."  Triplette v. Principi, 4 Vet. App. 45, 49 
(1993), citing Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  It is equally clear, however, that the resolution of 
issues that involve medical knowledge, such as the diagnosis 
of a disability and the determination of medical etiology, 
require professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).

There are essentially three ways in which a veteran may 
establish service connection for disability that he or she 
believes to have been be caused by exposure to ionizing 
radiation in service.  See, e.g., Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, a presumption of service connection may be 
granted for a "radiation-exposed veteran" if certain 
statutory requirements are satisfied regarding the 
circumstances of the claimed exposure.  See 38 U.S.C.A. § 
1112(c); 38 C.F.R. § 3.309(d), amended by 67 Fed. Reg. 3,612-
616 (Jan. 25, 2002), effective March 26, 2002 (adding cancers 
of the bone, brain, colon, lung, and ovary to the list of 
diseases that may be presumptively service connected under 
that regulation).  See also Public Law No. 106-117, §503 
(Nov. 30, 1999), which added bronchiolo-alveolar carcinoma to 
the statutory list of presumptively service connected 
diseases; and Public Law No. 108-454, § 306(a) (Dec. 10, 
2004), which added cancer of the bone, brain, colon, lung, 
and ovary to that list.  A radiation-exposed veteran means a 
veteran who, while serving on active duty, participated in a 
"radiation-risk activity" as that is defined in 38 C.F.R. 
§ 3.309(d)(3)(ii).  Those activities involve onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device or military duty involving the occupation 
of Japan during the period from August 6, 1945, to July 1, 
1946.  See 67 Fed. Reg. 3,612-616 (Jan. 25, 2002) (amending 
the definition of "radiation risk" to include the veteran's 
presence at certain other locations).

Second, under 38 C.F.R. § 3.311, a veteran who meets certain 
specified conditions, including exposure to ionizing 
radiation in service, may be granted service connection for 
one of the 24 disorders listed in that regulation.  Third, 
where competent evidence is presented which traces causation 
of the claimed disability to a condition or event during 
service, direct service connection can be established, 
without the need to meet the conditions for the presumptions 
above, under 38 U.S.C.A. §§1110, 1131, and 38 C.F.R. § 3.303.  
See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); 
Ramey v. Brown, 9 Vet. App. 40, 44 (1996); aff'd sub nom. 
Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997); cert. denied, 
118 S. Ct. 1171 (1998).  See also McGuire v. West, 11 Vet. 
App. 274 (1998).

The veteran's claim in this case is one based upon asserted 
occupational exposure to ionizing radiation during service.  
Such a claim is cognizable under the provisions of 38 C.F.R. 
§ 3.311.  If a claim for service connection is based upon 
occupational exposure to ionizing radiation, and it is 
established that a radiogenic disease first became manifest 
after service and was not manifest to a compensable degree 
within any presumption period as specified in 38 C.F.R. §§ 
3.307, 3.309, the following factors will be examined: (1) 
whether the veteran participated in an activity that would 
have exposed him ionizing radiation (determined by making an 
assessment of the size and nature of the radiation dose); (2) 
whether the veteran subsequently developed a radiogenic 
disease, as recognized by statute; and (3) whether the 
disease first became manifest within a specific period after 
radiation exposure.  38 C.F.R. § 3.311(a), (b)(2) (to the 
effect that the term "radiogenic disease" includes thyroid 
cancer and all forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia), (b)(3) (to the effect that VA has 
determined that sound medical and scientific evidence does 
not support including polycythemia vera on the list of known 
radiogenic disease but VA will consider a claim based on an 
assertion that polycythemia vera is a radiogenic disease), 
and (b)(5) (also indicating that bone cancer must be manifest 
within 30 years after exposure).  The determination of 
service connection based upon ionizing radiation exposure is 
then made under the generally applicable service connection 
provisions, giving due consideration to any opinion provided 
by the VA Under Secretary for Health or an outside 
consultant.  38 C.F.R. § 3.311(f).  Service connection will 
not be established if there is affirmative evidence to 
establish that a supervening, non-service-related condition 
or event is more likely the cause of the disease.  38 C.F.R. 
§ 3.311(g).

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumption period, as specified in 38 C.F.R. §§ 3.307, 
3.309, and it is contended the disease is a result of 
exposure to ionizing radiation in service, an assessment will 
be made as to the size and nature of the radiation dose or 
doses received in service.  38 C.F.R. § 3.311(a)(1).  In all 
claims involving radiation exposure, other than from 
participation in atmospheric nuclear weapons test 
participation and/or Hiroshima and Nagasaki occupation, a 
request will be made of the Department of Defense for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include, but may not be 
limited to, the veteran's Record of Occupation Exposure to 
Ionizing Radiation (reported on DD Form 1141), if maintained; 
service medical records; and other records that may contain 
information pertaining to the veteran's radiation exposure in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based upon 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

The Court has held that, where the dose estimate shows that 
the veteran was exposed to no ionizing radiation, "further 
development" under section 3.311 is not required, i.e., VA 
is not required to forward the claim for consideration by the 
Under Secretary for Benefits (USB).  Wandel v. West, 11 Vet. 
App. 200 (1998) (where a claimant fails to establish exposure 
to ionizing radiation in service, VA is entitled to 
discontinue the special development procedures set forth in 
38 C.F.R. § 3.311(b)).  Here, the veteran's initial estimated 
radiation dose was 0.000 (less than .001 rem) according to 
the DTRA's April 2003 estimate, and is 0.02, according to the 
DTRA May 2004 revised estimates.  

As noted above, on May 8, 2003, the NRC, at the request of 
Congress, released a report titled A Review of the Dose 
Reconstruction Program of the Defense Threat Reduction 
Agency.  The report concluded that the methodology used by 
the DTRA for estimating radiation doses resulted in average 
doses that were generally valid, although the upper bound 
values in certain cases had questionable validity.  The 
affected cases involve veterans who were confirmed or assumed 
participants in U.S. atmospheric nuclear testing and in the 
post-war occupation of Hiroshima and Nagasaki.  Thereafter, 
the DTRA devised new methods for reconstructing dose 
estimates.  Reconstructed dose estimates provided by DTRA 
that do not clearly indicate they were calculated using the 
revised methodology as a result of the NRC report should be 
returned to DTRA for a new estimate.  See VBA Fast Letter 03-
31.  Consistent with these directives, in a December 2003 
letter, the RO noted the NRC's recent report and requested 
that the DTRA provide a reconstructed dose estimate for the 
veteran.  As noted above, in a May 2004 response to the RO's 
request, the DTRA said that the veteran 's combined external 
radiation dose and internal dose to the red marrow, thymus 
and spleen, and thyroid resulting from the inhalation and 
ingestion of contaminants was a total dose of 0.02 rem and an 
upper bound total dose of less than 1 rem.  See 38 C.F.R. 
§ 3.311(a)(2).  

The July 2004 opinion provided by the VA Under Secretary for 
Health notes the DTRA's revised dose estimates for the 
veteran's exposure to ionizing radiation and reflects review 
of the pertinent scientific literature and reports.  This 
opinion notes that susceptibility of the bone marrow to 
induction of CLL by radiation appears to be very low or 
absent.  Considering CLL as a norm of non-Hodgkin's lymphoma, 
IOSH IREP software calculated that the likelihood that 
radiation was responsible for the veteran's disease of 1.21 
percent.  It was further noted that the etiology of 
polycythemia vera was unknown, and that radiation was not 
convincingly documented as a cause of PV.  Further the Under 
Secretary said that it was estimated that there was a 5 to 6 
percent change that benign thyroid nodular disease could be 
caused by the dose of radiation to which the veteran was 
exposed.  In the VA Under Secretary for Health's opinion, it 
was "unlikely that the veteran's chronic lymphocytic 
leukemia, polycythemia, and thyroid nodular disease can be 
attributed to exposure to ionizing radiation in service."

Moreover, while the veteran may disagree with the minimal 
levels of radiation attributed to the area where he was 
apparently stationed for approximately six months during the 
occupation of Hiroshima in January 1946 and, evidently in 
May 1946, the Board can find no contrary evidence of 
radiation exposure that would permit it to question the 
findings reached by the Defense Threat Reduction Agency 
Report in April 2003 and revised in its May 2004 letters.  In 
sum, without a demonstration that he possesses appropriate 
expertise, the veteran's statements as to this point are of, 
at best, minimal probative value.  


Contrary to the veteran's repeated assertions, his diagnosed 
CLL and non-malignant thyroid nodular disease are not among 
the presumptive diseases for veteran's exposed to ionizing 
radiation.  See 38 C.F.R. § 3.311.  Further, bone cancer has 
not been diagnosed within 30 years of his exposure to 
ionizing radiation, nor has thyroid cancer been diagnosed at 
any time.

However, aside from the presumptions provided by the statures 
and regulations, the veteran may also be granted service 
connection where competent evidence is presented that 
directly traces the causation of the claimed disability to a 
condition or event during service.  See Combee v. Brown, 
Ramey v. Gober, and McGuire v. West, supra.

The veteran has contended that service connection should be 
granted for CLL and nonmalignant thyroid nodular disease, for 
which he was initially treated in 1983, nearly 37 after his 
discharge from active service.

In support of his claim, the veteran would point to Dr. 
R.L.B.'s April 2001 written statement to the effect that the 
veteran made the physician aware of the association between 
"bone cancer" and radiation, and told the doctor of 
exposure to ionizing radiation at Hiroshima, and the 
September 2002 written statement from the VA physician to the 
effect that the veteran was diagnosed with non-malignant 
thyroid nodule disease and lymphocytic leukemia, and that the 
"[s]uspected" causation was from exposure to radiation 
during military service in World War II.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

The Board is persuaded that the opinion of the July 2004 VA 
Under Secretary for Health is most convincing, in that this 
examiner reviewed the medical evidence in the file, as well 
as pertinent service department and scientific research, and 
it reflects a considered analysis of the pertinent criteria 
essential for determining whether exposure to ionizing 
radiation in service caused the veteran's diagnosed CLL, 
polycythemia, and/or nonmalignant thyroid nodule disease.  As 
to the opinions of Dr. R.L.B. in April 2001 and the September 
2002 VA staff physician, the Board finds that these doctors 
did not clearly attribute the veteran's CLL and nonmalignant 
thyroid nodule disease to service, rather only to the 
veteran's personal account of his exposure to radiation in 
service.  However, there is no discussion of the specifics of 
the levels of the veteran's exposure to ionizing radiation in 
service.  See e.g., LeShore v. Brown, 8 Vet. App. 406, 409 
(1996) (suggesting that bare transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a medical professional).  See also Black v. 
Brown, 5 Vet. App. 177, 180 (1995) (suggesting that a medical 
opinion is inadequate when it is unsupported by clinical 
evidence).

While the findings of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
An initial review of Dr. R.L.B.'s April 2001 and the 
September 2002 VA physician's statements might appear to 
support the appellant's claim, but a close analysis shows 
that they do not.  The opinions are both equivocal and 
speculative and, at most, do little more than propose that it 
is possible that the veteran has nonmalignant thyroid nodule 
disease and lymphocytic leukemia due to exposure to ionizing 
radiation in service.  The physicians do not factually 
establish or explain the sequence of medical causation using 
the facts applicable in the veteran's case.  Such speculation 
is not legally sufficient to establish service connection.  
See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).

Thus, the opinions of Dr. R.L.B. in the April 2001 statement, 
and of theVA staff physician in September 2002, must be 
accorded less weight than the opinion rendered by the VA 
Under Secretary for Health in July 2004.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for chronic lymphatic 
leukemia and nonmalignant thyroid nodule disease, claimed as 
due to exposure to ionizing radiation.  Thus, this claim must 
be denied.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 
3.304, 3.11.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical or scientific knowledge, 
such as the degree of disability produced by the symptoms or 
the condition causing the symptoms.  See Robinette v. Brown, 
8 Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  See also Harvey v. Brown, 6 Vet. App. 390, 393-94 
(1994).  Here, the veteran has not submitted or identified 
any medical opinion or other medical evidence that supports 
his claim.  The evidence now of record fails to show that the 
veteran currently has any residuals of exposure to ionizing 
radiation, including CLL and nonmalignant thyroid nodule 
disease.  In other words, without our doubting for a moment 
the sincerity of the veteran's personal accounts of his 
medical problems, and of his official activities in service, 
we must be mindful that only medical and scientific 
professionals may make valid medical assessments of his 
condition, his current disability, and the etiology thereof.

Accordingly, as it has not been shown that the veteran 
currently has chronic lymphocytic leukemia and/or 
nonmalignant thyroid nodule disease as a result of exposure 
to ionizing radiation in service, service connection for such 
claimed disability must be denied.  38 U.S.C.A. §§ 1110, 
5107; 38 C.F.R. §§ 3.303, 3.304, 3.311.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-1 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).


ORDER

Service connection for chronic lymphocytic leukemia and 
nonmalignant thyroid nodule disease is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


